Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Thomson Reuters Reports First-Quarter 2012 Results · Revenues grew 4% before currency · Adjusted EBITDA grew 15% to $825 million with a margin of 25.9% · Underlying operating profit up 2% to $545 million with a margin of 17.1% · Adjusted earnings per share were $0.44 vs. $0.37 in the first quarter 2011 · 2012 Outlook affirmed NEW YORK, May 1, 2012– Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the first quarter ended March 31, 2012. The company reported revenues from ongoing businesses of $3.2 billion, a 4% increase before currency. Adjusted EBITDA increased 15% with the corresponding margin up 260 basis points to 25.9%.Underlying operating profit increased 2% with a corresponding margin of 17.1% versus 17.4% in the prior-year period. Adjusted earnings per share (EPS) were $0.44 compared to $0.37 in the first quarter of 2011. "The first-quarter performance was consistent with our full-year expectations," said James C. Smith, chief executive officer of Thomson Reuters. "The Legal, Tax & Accounting and IP & Science businesses each performed well. Our Financial & Risk business continues to make progress in a very difficult environment.We are executing against a more focused strategy. In all, we are on track and affirm our full-year outlook." “Last week, we announced an agreement to sell our Healthcare business for $1.25 billion. The transaction will enable us to redeploy capital to a number of alternatives, including accelerating development of our core businesses, as well as those in fast-growing geographies around the world.” Consolidated Financial Highlights Three Months Ended March 31, (Millions of U.S. dollars, except EPS and margins) IFRS Financial Measures Change Revenues $ $ 1 % Operating profit $ $ -3 % Diluted earnings per share (EPS) $ $ 27 % Cash flow from operations $ $ 37 % Non-IFRS Financial Measures1 Change Change Before Currency Revenues from ongoing businesses $ $ 4
